Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1, 13-14 and 19 are pending and are being considered.
Claims 1, 13-14 and 19 have been amended.
Claims 2-12, 15-18 and 20 have been cancelled.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and via E-mail from Jingjing Xue limited recognition no. L1177 on 06/21/2021.
AMEND THE CLAIMS AS FOLLOWS:
1. (Currently Amended) A method for improving security of data on a mobile terminal in an off-line state, the method comprising:
generating, by a first generation unit of the mobile terminal, a service key; 
by a second encryption unit of the mobile terminal, the service key, wherein includes 
generating, by a second generation unit of the mobile terminal, a key pair including a first public key and a first private key;
a first acquisition unit of the mobile terminal, identification information of the mobile terminal; 
a first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the identification information of the mobile terminal to obtain a first encrypted public key and a first encrypted private key, wherein the encrypting by the first encryption unit of the mobile terminal the key pair including the first public key and the first private key by using the identification information of the mobile terminal to obtain the first encrypted public key and the first encrypted private key includes:
storing, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key;
 	generating a first character string according to the identification information of the mobile terminal, wherein generating the first character string according to the identification information of the mobile terminal includes performing a hash algorithm processing on the identification information of the mobile terminal, to obtain the first character string; and
encrypting, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the first character string to obtain the first encrypted public key and the first encrypted private key;
 	Serial No.: 15/601,531-2- Atty Docket No.: A225-0506USLee& Hayes Atty/Agent: Jingjing Xuedecrypting, by a first decryption unit of the mobile terminal, the first encrypted private key by using the identification information of the mobile terminal to obtain the first private key, wherein the decrypting the first encrypted private key by using the identification information of the mobile terminal to obtain the first private key includes: 
generating a second character string according to the identification information of the mobile terminal; and
decrypting the first encrypted private key by using the second character string;
 encrypting, by the second encryption unit of the mobile terminal, the service key by using the first private key, to obtain an encrypted service key[[s]];
decrypting, by a second decryption unit of the mobile terminal, the first encrypted public key by using the identification information of the mobile terminal to obtain the first public key, wherein the decrypting the first encrypted public key by using the identification information of the mobile terminal includes:
generating a third character string according to the identification information of the mobile terminal; and
decrypting the first encrypted public key by using the third character string;
decrypting by a third decryption unit of the mobile terminal the encrypted service key by using the first public key to obtain the service key;
acquiring, by a second acquisition unit of the mobile terminal, data that needs to be encrypted on the mobile terminal;

encrypting, by a third encryption unit of the mobile terminal, the data using the service key to obtain encrypted data; and
decrypting, by a fourth decryption unit of the mobile terminal, the encrypted data using the service key in an offline state without accessing a server to obtain data.


2-12. (Canceled)
of the mobile terminal includes one or more of following types:
an international mobile equipment identity;
an international mobile subscriber identification number,
a media access control address; and
a universally unique identifier of the mobile terminal.

14. (Currently Amended) An apparatus for improving security of data on a mobile terminal in an off-line state, the apparatus comprising:
one or more processors; and
one or more memories stored thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
generating, by a first generation unit of the mobile terminal, a service key; and
encrypting, by a second encryption unit of the mobile terminal, the service key, wherein includes 
generating, by a second generation unit of the mobile terminal, a key pair including a first public key and a first private key;
acquiring, by a first acquisition unit of the mobile terminal, identification information of the mobile terminal;
encrypting, by a first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the identification information of the mobile terminal to obtain a first encrypted public key and a first encrypted private key, wherein the encrypting by the first encryption unit of the mobile terminal the key pair including the first public key and the first private key by using the identification 
storing, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key;
generating a first character string according to the identification information of the mobile terminal, wherein generating the first character string according to the identification information of the mobile terminal includes performing a hash algorithm processing on the identification information of the mobile terminal, to obtain the first character string; and
encrypting, by the first encryption unit of the mobile terminal, the first public key and the first private key separately by using the first character string to obtain the first encrypted public key and the first encrypted private key;
decrypting, by a first decryption unit of the mobile terminal, the first encrypted private key by using the identification information of the mobile terminal to obtain the first private key[[;]], wherein the decrypting the first encrypted private key by using the identification information of the mobile terminal to obtain the first private key includes: 
generating a second character string according to the identification information of the mobile terminal; and
decrypting the first encrypted private key by using the second character string;
encrypting, by the second encryption unit of the mobile terminal, the service key by using the first private key, to obtain an encrypted service key;
decrypting, by a second decryption unit of the mobile terminal, the first encrypted public key by using the identification information of the mobile terminal to obtain the first public key, wherein the decrypting the first encrypted public key by using the identification information of the mobile terminal includes:
generating a third character string according to the identification information of the mobile terminal; and
decrypting the first encrypted public key by using the third character string;
decrypting by a third decryption unit of the mobile terminal the encrypted service key by using the first public key to obtain the service key;
acquiring, by a second acquisition unit of the mobile terminal, data that needs to be encrypted on the mobile terminal;
encrypting, by a third encryption unit of the mobile terminal, the data by using the service key to obtain encrypted data; and
decrypting, by a fourth decryption unit of the mobile terminal, the encrypted data by using the service key in an offline state without accessing a server.

15-18. (Canceled)

19. (Currently Amended) One or more memories stored thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:

generating, by a first generation unit of the mobile terminal, a service key; 
encrypting, by a second encryption unit of the mobile terminal, the service key, wherein includes 
by a second generation unit of the mobile terminal, a key pair including a first public key and a first private key;
acquiring, by a first acquisition unit of a mobile terminal, identification information of the mobile terminal;
encrypting, by a first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the identification information of the mobile terminal to obtain a first encrypted public key and a first encrypted private key and save the first encrypted public key and the first encrypted private key, wherein the encrypting by the first encryption unit of the mobile terminal the key pair including the first public key and the first private key by using the identification information of the mobile terminal to obtain the first encrypted public key and the first encrypted private key includes:
storing, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key;
generating a first character string according to the identification information of the mobile terminal, wherein generating the first character string according to the identification information of the mobile terminal includes performing a hash algorithm processing on the identification information of the mobile terminal, to obtain the first character string; and
encrypting, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the first character string to obtain the first encrypted public key and the first encrypted private key;
decrypting, by a first decryption unit of the mobile terminal, the first encrypted private key by using the identification information of the mobile terminal, to obtain the first private , wherein the decrypting the first encrypted private key by using the identification information of the mobile terminal to obtain the first private key includes:
generating a second character string according to the identification information of the mobile terminal; and
decrypting the first encrypted private key by using the second character string;
encrypting, by the second encryption unit of the mobile terminal, the service key by using the first private key, to obtain an encrypted service key;
decrypting, by a second decryption unit of the mobile terminal, the first encrypted public key by using the identification information of the mobile terminal to obtain the first public key, wherein the decrypting the first encrypted public key by using the identification information of the mobile terminal includes:
generating a third character string according to the identification information of the mobile terminal; and
decrypting the first encrypted public key by using the third character string;
decrypting by a third decryption unit of the mobile terminal the encrypted service key by using the first public key to obtain the service key;
acquiring, by a second acquisition unit of the mobile terminal, data that needs to be encrypted on the mobile terminal;
encrypting, by a third encryption unit of the mobile terminal, the data by using the service key; and
decrypting, by a fourth decryption unit of the mobile terminal, the encrypted data by using the service key in an offline state without accessing a server.

20. (Canceled) 
Response to arguments
Applicants arguments filled on 03/06/2021 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1, 13-14 and 19 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for  allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards a method for encrypting/decrypting data on a mobile terminal, including generating a service key, and encrypting/decrypting the service key, which includes: generating a key pair including a first public key and a first private key in advance; acquiring identification information of the mobile terminal; encrypting the key pair including the first public key and the first private key by using the identification information, to obtain a first encrypted public key and a first encrypted private key and save them; acquiring the identification information of the mobile terminal during encryption of the service key; decrypting the first encrypted private key by using the identification information, to obtain the first private key; encrypting the service key by using the first private key, to obtain an encrypted service key; acquiring the identification information of the mobile terminal during decryption of the service key; decrypting the first encrypted public key by using the 
Claim 1, 14 and 19 identifies a unique and distinct feature of “encrypting, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the first character string to obtain the first encrypted public key and the first encrypted private key….decrypting the first encrypted private key by using the second character string; encrypting, by the second encryption unit of the mobile terminal, the service key by using the first private key, to obtain an encrypted service key…….encrypting, by a third encryption unit of the mobile terminal, the data using the service key to obtain encrypted data; and decrypting, by a fourth decryption unit of the mobile terminal, the encrypted data using the service key in an offline state without accessing a server to obtain data” including other limitations in the claims.
The closest prior art Li (US 20150363775) is directed towards a key protection method, including: a: receiving by a mobile terminal a registration instruction, and generating by a mobile terminal a user's public key and a user's private key according to the registration instruction, and sending by a mobile bank server the user's public key to a third-party e-business verification server to be verified and signed so as to generate and store a user's public key certificate, if the mobile terminal respectively passes identity verifications of the mobile bank server and a comprehensive pre-position bank server; b: performing a verification by the mobile bank server on encrypted user's trade information sent from the mobile terminal using the user's public key certificate, and performing a trade by the comprehensive pre-position bank server if the verification is successful.
Li teaches acquiring data to be encrypted by a mobile terminal, generating public private key for encrypting a service key and generating a character string based on identification information of mobile device for performing encryption/decryption, however Li fails to teach encrypting, by the first 
The closest prior art De Atley et al (US 8433901) is directed towards  content protection and more specifically to local and remote wiping of encrypted data on a content-protected device. A system practicing the method encrypts each file with a unique file encryption key; encrypts each file encryption key with a class encryption key; and encrypts each class encryption key with an additional encryption key. A system practicing the method destroys all key bags containing encryption keys on a device having file-level content protection, erases and rebuilds at least part of the file system associated with user data and creates a new default key bag containing class encryption keys.
De Atley teaches encrypting public and private key pair based on identification information of mobile device, however just like Li, De Atley also fails to teach encrypting, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the first character string to obtain the first encrypted public key and the first encrypted private key….decrypting the first encrypted private key by using the second character string; encrypting, by the second encryption unit of the mobile terminal, the service key by using the first private key, to obtain an encrypted service key…….encrypting, by a third encryption unit of the mobile terminal, the data using the service key to obtain encrypted data; and decrypting, by a fourth decryption unit of the mobile 
Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“encrypting, by the first encryption unit of the mobile terminal, the key pair including the first public key and the first private key by using the first character string to obtain the first encrypted public key and the first encrypted private key….decrypting the first encrypted private key by using the second character string; encrypting, by the second encryption unit of the mobile terminal, the service key by using the first private key, to obtain an encrypted service key…….encrypting, by a third encryption unit of the mobile terminal, the data using the service key to obtain encrypted data; and decrypting, by a fourth decryption unit of the mobile terminal, the encrypted data using the service key in an offline state without accessing a server to obtain data”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Therefore these particular unique feature are found to be allowable only in context of all the other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/               Examiner, Art Unit 2436